EXHIBIT 10.8

   

SIXTH AMENDMENT
TO FINANCING AGREEMENT

 

SIXTH AMENDMENT, dated as of November 19, 2015 (this "Amendment"), to the
Financing Agreement, dated as of December 31, 2012 (as previously amended, the
"Financing Agreement"), by and among Christals Acquisition, LLC, a Delaware
limited liability company (the "Parent"), Peekay Acquisition, LLC, a Delaware
limited liability company ("Peekay Acquisition"), the subsidiaries of Peekay
Acquisition listed as Borrowers on the signature pages thereto (together with
Peekay Acquisition, each a "Borrower" and collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with the Parent and each other Person that executes a joinder
agreement and becomes a "Guarantor" hereunder or otherwise guaranties all or any
part of the Obligations (as defined therein), each a "Guarantor" and
collectively, the "Guarantors"), the lenders from time to time party thereto
(each a "Lender" and collectively, the "Lenders"), Cortland Capital Market
Services LLC, as collateral agent for the Lenders (in such capacity, together
with its successors and permitted assigns, the "Collateral Agent"), and as
administrative agent for the Lenders (in such capacity, together with its
successors and permitted assigns, the "Administrative Agent"), and CB Agency
Services, LLC, as origination agent for the Lenders (in such capacity, together
with its successors and permitted assigns, the "Origination Agent"; together
with the Collateral Agent and the Administrative Agent, each an "Agent" and
collectively, the "Agents").

 

RECITALS. The Borrowers, the Guarantors, the Lenders, the Collateral Agent, the
Administrative Agent and the Origination Agent are parties to the Financing
Agreement, pursuant to which the Lenders made certain term loans (each a "Loan"
and collectively, the "Loans") to the Borrowers. The Loan Parties have requested
certain amendments to the Financing Agreement, the effectiveness of which are
conditioned on the closing of an initial public offering of common stock of
Peekay Boutiques, Inc. and the satisfaction of the other conditions set forth in
Section 4 hereof.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1. Definitions. Any terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

 

2. Amendments.

 

(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:

 

"'Applicable Rate' means the applicable interest rate set forth in the table
below:

 



Year

 

Term A
Loan

 

 

Term B
Loan

 

From the Sixth Amendment Effective Date up to the first anniversary thereof

 

 

8.75%

 

 

9.75%

From the first anniversary of the Sixth Amendment Effective Date up to the
second anniversary of the Sixth Amendment Effective Date

 

 

10.75%

 

 

11.75%

From the second anniversary of the Sixth Amendment Effective Date until the
Final Maturity Date

 

 

12.75%

 

13.75

%"



 

 1

 

 

"'Sixth Amendment' means the Sixth Amendment to Financing Agreement, dated as of
November 19, 2015, by and among the Borrowers, the Guarantors, the Lenders and
the Agents."

 

"'Sixth Amendment Effective Date' means the date on which the Sixth Amendment
shall become effective in accordance with its terms."

 

(b) Deleted Definitions. Section 1.01 of the Financing Agreement is hereby
amended by deleting the following definitions: "Incremental Facility Amendment",
"Incremental Request", "Incremental Term A Loan EBITDA Amount", "Incremental
Term Facility", "Incremental Term Loans" and "Potential Incremental Term A Loan
Amount".

 

(c) Amended Definitions. Section 1.01 of the Financing Agreement is hereby
amended by amending and restating the following definitions:

 

"'Final Maturity Date' means the earliest of (i) the date that is the third
anniversary of the Sixth Amendment Effective Date, (ii) the date on which the
Loans shall become due and payable in accordance with the terms of this
Agreement, and (iii) the payment in full of all Obligations and the termination
of all Commitments."

 

"'Leverage Ratio' means, with respect to the Parent and its Subsidiaries for any
period, the ratio of (a) the aggregate principal amount of the Term A Loans and
Term B Loans outstanding and the aggregate principal amount of any other Loans
outstanding under this Agreement less Liquidity not to exceed $5,000,000, in
each case as of the last day of such period, to (b) TTM Consolidated EBITDA for
such period."

 

"'Term A Loans' means the term loans made by the Lenders to the Borrower on the
Effective Date pursuant to Section 2.01(a)."

 

 2

 

 

"'Term B Loans' means the term loans made by the Lenders to the Borrower on the
Effective Date pursuant to Section 2.01(b)."

 

"'Term Loans' means the Term A Loans and the Term B Loans."

 

(d) Interest. Section 2.04 of the Financing Agreement is hereby amended as
follows:

 

(i) Section 2.04(a) is amended and restated in its entirety as follows:

 

"(a) Term A Loans. Each Term A Loan shall bear interest on the principal amount
thereof from time to time outstanding, (i) from the date of the making of such
Term A Loan until the Sixth Amendment Effective Date, at a rate per annum equal
to 12.0%, and (ii) from the Sixth Amendment Effective Date until repaid, at a
rate per annum equal to the Applicable Rate for Term A Loans. Interest on each
Term A Loan shall be payable monthly, in arrears, in cash on the first Business
Day of each calendar month, commencing on February 1, 2013 and at maturity
(whether upon demand, by acceleration or otherwise)."

 

(ii) Section 2.04(b) is amended and restated in its entirety as follows:

 

"(b) Term B Loans. Each Term B Loan shall bear interest on the principal amount
thereof from time to time outstanding, (i) from the date of the making of such
Term B Loan until the Sixth Amendment Effective Date, at a rate per annum equal
to 15.0%, and (ii) from the Sixth Amendment Effective Date until repaid, at a
rate per annum equal to the Applicable Rate for Term B Loans. Interest on each
Term B Loan shall be payable monthly in arrears, in cash, on the first Business
Day of each calendar month, commencing on February 1, 2013 and at maturity
(whether upon demand, by acceleration or otherwise)."

 

(e) Fees.

 

(i) Section 2.06(f) of the Financing Agreement is hereby amended by deleting the
penultimate sentence thereof and by substituting therefor the following:

 

"The Exit Fee shall be due and payable on the earlier to occur of (A) the Final
Maturity Date, (B) the date which all of the other Obligations are repaid or
required to be repaid in full in cash and (C) the date Peekay Boutiques, Inc.
consummates the Qualified IPO. Upon payment of the accrued and unpaid Exit Fee
pursuant to Section 4(c) of the Sixth Amendment, the Exit Fee shall deemed
satisfied in full and no additional amounts shall accrue or be payable under
this Section 2.06(f)."

 

 3

 

 

(ii) Section 2.06 of the Financing Agreement is hereby amended by adding a new
subsection (h), to read in its entirety as follows:

 

"(h) Bridge Exit Fee. The Borrowers agree to pay to the Administrative Agent for
the ratable benefit of each Lender a non-refundable exit fee (the "Bridge Exit
Fee"), which shall be fully earned and accrue on the Sixth Amendment Effective
Date and each anniversary thereof as follows: (i) on the Sixth Amendment
Effective Date in an amount equal to 1.50% of the aggregate principal amount of
the Loans outstanding as of the Sixth Amendment Effective Date (after giving
effect to the prepayment of Term A Loans contemplated under Section 4(c) of the
Sixth Amendment), (ii) on the first anniversary of the Sixth Amendment Effective
Date in an amount equal to 2.50% of the aggregate principal amount of the Loans
outstanding as of such date and (iii) on the second anniversary of the Sixth
Amendment Effective Date in an amount equal to 3.50% of the aggregate principal
amount of the Loans outstanding as of such date. The Bridge Exit Fee shall be
due and payable on the earlier to occur of (A) the Final Maturity Date and (B)
the date which all of the Obligations (other than Contingent Indemnification
Obligations) are repaid or required to be repaid in full in cash, and until paid
shall constitute "Obligations" that are secured by the Collateral."

 

(f) Incremental Term Facility.

 

(i) Article III of the Financing Agreement is hereby amended by deleting the
contents thereof in their entirety and replacing them with the following:
"[Reserved]".

 

(ii) Schedule 3.02 of the Financing Agreement is hereby amended by deleting the
contents thereof in their entirety and replacing them with the following:
"[Reserved]".

 

(g) Negative Covenants. Section 7.02 of the Financing Agreement is hereby
amended as follows:

 

(i) Section 7.02(g) of the Financing Agreement is hereby amended and restated in
its entirety as follows:

 

 4

 

 

"(g) Capital Expenditures. Make, or permit any of its Subsidiaries to make, any
Capital Expenditure (by purchase or Capitalized Lease) that would cause the
aggregate amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries in any fiscal quarter (excluding the payment of Acquisition
Purchase Price pursuant to a Permitted Acquisition) set forth in the table below
to exceed the amount set forth opposite such fiscal period:

 



For Any Fiscal Quarter During Period

 

Capital
Expenditure

 

 

 

 

 

January 1, 2013 - December 31, 2013

 

$550,000

 

 

 

 

 

 

January 1, 2014 – December 31, 2014

 

$875,000

 

 

 

 

 

 

January 1, 2015 – December 31, 2015

 

$1,000,000

 

 

 

 

 

 

January 1, 2016 – December 31, 2016

 

$2,400,000

 

 

 

 

 

 

January 1, 2017 – December 31, 2017

 

$3,140,000

 

 

 

 

 

 

January 1, 2018 – December 31, 2018

 

$4,300,000

 

 

(ii) Section 7.02(t) is hereby amended by deleting the contents thereof in their
entirety and replacing them with the following: "[Reserved]".

 

(h) Leverage Ratio. Section 7.03(a) of the Financing Agreement is hereby amended
and restated in its entirety as follows:

 

"(a) Leverage Ratio. Permit the Leverage Ratio of the Parent and its
Subsidiaries for any period of four fiscal quarters measured as of the end of
any fiscal quarter to be greater than 3.50:1.00."

 



 5

 



  

(i) Amendments. The penultimate sentence of Section 12.02(a) of the Financing
Agreement is hereby amended and restated in its entirety as follows:

 

"Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended to cure any ambiguity, mistake, omission,
defect, or inconsistency with the consent of the Loan Parties and the
Origination Agent."

 

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows as of the date hereof:

 

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Agent or any Lender
pursuant to this Amendment, the Financing Agreement or any other Loan Document
on or prior to the Sixth Amendment Effective Date are true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, "Material Adverse Effect" or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on such date, (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or, as to any
such representation or warranty that is qualified by materiality, "Material
Adverse Effect" or a similar materiality qualifier, in all respects) only as of
such specified date), and no Default or Event of Default has occurred and is
continuing as of the Sixth Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

  

(b) Enforceability of Loan Documents. This Amendment and the Financing
Agreement, as amended by this Amendment, when delivered hereunder, will be a
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally.

 

4. Conditions to Effectiveness. This Amendment shall become effective only upon
the satisfaction, in a manner reasonably satisfactory to the Agents and the
Required Lenders, of the following conditions precedent (the date on which all
such conditions shall have been satisfied is hereinafter referred to as the
"Sixth Amendment Effective Date"):

 

(a) Representations and Warranties. The representations and warranties contained
in this Amendment, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other document delivered to any Agent or any
Lender pursuant to this Amendment, the Financing Agreement or any Loan Document
on or prior to the Sixth Amendment Effective Date are true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, "Material Adverse Effect" or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on such date, (it being understood and agreed that
any representation or warranty that by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or, as to any
such representation or warranty that is qualified by materiality, "Material
Adverse Effect" or a similar materiality qualifier, in all respects) only as of
such specified date).

 



 6

 



  

(b) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Sixth Amendment Effective Date or result from
this Amendment becoming effective in accordance with its terms.

 

(c) IPO. Peekay Boutiques, Inc. shall have consummated the Qualified IPO, and
Peekay Acquisition, LLC shall have used such Net Cash Proceeds (i) to repay not
less than $16,000,000 of Term A Loans, together with accrued and unpaid interest
on the amount prepaid, (ii) to pay the accrued and unpaid Second Amendment Fee
and the accrued and unpaid Exit Fee, and (iii) for working capital purposes of
Peekay Acquisition and its subsidiaries.

 

(d) Subordinated Indebtedness. All Subordinated Indebtedness of the Loan Parties
with respect to the Subordinated Notes (Christals) and Subordinated Notes
(Peekay) shall have been converted to common stock of Peekay Boutiques, Inc. on
terms and conditions satisfactory to the Origination Agent.

  

(e) Amendment Fee. The Borrowers shall pay to the Administrative Agent for the
ratable benefit of each Lender an amendment fee in an amount equal to 1.0% of
the aggregate principal amount of the Loans outstanding as of the Sixth
Amendment Effective Date (after giving effect to the prepayment contemplated by
Section 4(c) above).

 

(f) Delivery of Documents. The Collateral Agent shall have received on or before
the Sixth Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agents and, unless indicated otherwise, dated the
Sixth Amendment Effective Date:

 

(i) this Amendment, duly executed by the Loan Parties and all of the Lenders;
and

 

(ii) such other agreements, instruments, approvals and other documents as any
Agent may reasonably request.

 

5. Waiver.

 

(a) Upon the Sixth Amendment Effective Date, pursuant to the request of the Loan
Parties and in accordance with Section 12.02 of the Financing Agreement, the
Required Lenders hereby consent to, and waive any Event of Default that would
otherwise arise under Section 9.01(c)(i) of the Financing Agreement as a result
of, any noncompliance with Sections 7.03(a) or 7.03(b) of the Financing
Agreement as in effect prior to the Sixth Amendment Effective Date.

 



 7

 



  

(b) The waivers and consents in this Section 5 shall be effective only in the
specific instances and for the specific purposes set forth herein and do not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
remain in full force and effect.

 

6. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (i) acknowledges and consents to this Amendment,
(ii) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Sixth Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Agents and the Lenders, or
to grant to the Collateral Agent for the benefit of the Agents and the Lenders a
security interest in or Lien on, any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Financing
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Agreement does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the Loans
in accordance with the terms of Financing Agreement, or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agents or any Lender
under the Financing Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Financing Agreement or any other Loan Document.

  

7. Release. In consideration of the agreements contained in this Amendment and
other good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and the successors, assigns, heirs and representatives of each of
the foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release and forever discharge each Agent, each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the "Released Parties") from
any and all debts, claims, obligations, damages, costs, attorneys' fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Sixth Amendment Effective Date directly arising out of, connected with or
related to this Amendment, the Financing Agreement or any other Loan Document,
or any act, event or transaction related or attendant thereto, or the agreements
of any Agent or any Lender contained therein, or the possession, use, operation
or control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral.

 



 8

 



  

8. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents in connection with the preparation, execution and delivery of this
Amendment.

 

(d) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

  

(e) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) after giving effect to any applicable grace periods set forth
in the Loan Documents, any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

 

(f) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

 9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

 



 

BORROWERS:

PEEKAY ACQUISITION, LLC
PEEKAY SPA, LLC
PEEKAY, INC.
CONREV, INC.
ZJ GIFTS I-1, L.L.C.
ZJ GIFTS M-1, L.L.C.
ZJ GIFTS M-2, L.L.C.
ZJ GIFTS M-3, L.L.C.

 

    

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

 



 

 10

 

 



 

GUARANTORS:
 
CHRISTALS ACQUISITION, LLC
ZJ GIFTS F-2, L.L.C.
ZJ GIFTS F-3, L.L.C.
ZJ GIFTS F-4, L.L.C.
ZJ GIFTS F-5, L.L.C.
ZJ GIFTS F-6, L.L.C.
CONDOM REVOLUTION, INC.
CHARTER SMITH SANHUEZA RETAIL, INC.

 

    

By:

/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

 



 

 11

 

 



 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
 

CORTLAND CAPITAL MARKET SERVICES LLC

 

    

By:

/s/ Emily Ergang Pappas

 

 

Name:

Emily Ergang Pappas

 

 

Title:

Associate Counsel

 



 

 12

 

 



 

ORIGINATION AGENT:
 

CB AGENCY SERVICES, LLC

 

    

By:

/s/ David Aho

 

 

Name:

David Aho

 

 

Title:

Partner

 



 

 13

 

 



 

LENDERS:

CB CA SPV, LLC

 

    

By:

/s/ David Aho

 

 

Name:

David Aho

 

 

Title:

Partner

 



 

 14

 

 



 

TOR CAPITAL, LLC

 

 

 

 

 

 

By: Calangia LLC, Its Manager

 

 

 

 

 

By:

/s/ John C. Riso

 

 

Name:

John C. Riso

 

 

Title:

Manager

 



 

 15

 

 



By:

/s/ Ryan T. Marsi

 

 

Name:

Ryan T. Marsi

 

 

Title:

Managing Director

 



 

 16

 

 



 

Alpine Associates, A Limited Partnership  

 

 

 

 

 

By:

/s/ Gary Moorman

 

 

Name:

Gary Moorman

 

 

Title:

Senior Analyst

 



 

 17

 

 



 

Alpine Heritage, L.P.

 

 

By:

/s/ Gary Moorman

Name:

Gary Moorman

Title:

Senior Analyst

  



 18

 

 



 

Alpine Heritage II, L.P.  

 

By:

/s/ Gary Moorman

Name:

Gary Moorman

Title:

Senior Analyst



 





 19

 

 





Alpine Heritage Offshore Fund Ltd.

By:

/s/ Gary Moorman

Name:

Gary Moorman

Title:

Senior Analyst



 





 20

 

 



By:

/s/ Shawn Kimel

Name:

Shawn Kimel

Title:

Managing Partner



 



 21

 

 



Twin Haven Special Opportunities Fund IV, L.P.

 

By: Twin Haven Capital Partners, LLC as Investment Manager  

 

By:

/s/ Paul Mellinger

 

Name:

Paul Mellinger

 

 

Title:

Managing Member

 

 

  

 22

 

 



Chatham Capital Management IV, LLC, as agent for

each of Chatham Investment Fund QP IV, LLC and

Chatham Investment Fund IV, LLC



By:

/s/ Nick Anacreonte

Name:

Nick Anacreonte

Title:

Partner





 



 

23

--------------------------------------------------------------------------------



 